Title: From John Adams to Benjamin Stoddert, 8 June 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy June 8th 1799

The plan of operation in the naval service projected in your second favor of the third of June I like very well.—We must open the intercourse with St Domingo on the best terms we can provided the accounts from Steevens and Maitland will admit of it. I will not dissappoint those islandlers if I can help it. My greatest fears are that Maitland & Toussaint will not agree.
The Constitution will not be ready so soon as you & I wish. Talbot will do all in his power I am convinced
With great regard
